J-S68025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES WALTER DUDLEY                      :
                                               :
                       Appellant               :   No. 366 WDA 2018

            Appeal from the Judgment of Sentence August 11, 2017
     In the Court of Common Pleas of Cambria County Criminal Division at
                       No(s): CP-11-CR-0000402-2016


BEFORE:      SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 31, 2018

       Appellant, Charles Walter Dudley, appeals from the August 11, 2017

Judgment of Sentence entered in the Cambria County Court of Common Pleas

after a jury convicted him of Possession with Intent to Deliver (“PWID”),

Possession of a Controlled Substance, and Criminal Use of a Communication

Facility.1 Upon careful review, we affirm.

       The relevant factual and procedural history is as follows. On June 6,

2017, a jury found Appellant guilty of PWID and related offenses after hearing

evidence that a Confidential Informant (“C.I.”) exchanged telephone calls with

Appellant, then entered Appellant’s vehicle where the C.I. gave Appellant $250

in exchange for heroin.         On August 11, 2017, the trial court sentenced


____________________________________________


135 P.S. § 780-113(a)(30); 35 P.S. § 780-113(a)(16); and 18 Pa.C.S. §
7512, respectively.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68025-18



Appellant to an aggregate term of 18 to 36 months’ incarceration. Appellant

did not file a post-sentence motion.

      On August 15, 2017, Appellant, while still represented by counsel, filed

a pro se Notice of Appeal. On August 23, 2017, the trial court issued an Order

directing the clerk of courts to disregard the August 15, 2017 pro se Notice of

Appeal, to reject subsequent pro se filings, and to forward all pro se filings to

Appellant’s counsel.

      On August 31, 2017, Appellant’s trial counsel, Jerome Kaharick, Esq.,

filed a Praecipe to Withdraw as Counsel. On September 8 and September 12,

2017, Appellant sent the trial court a pro se Petition for a Writ of Habeas

Corpus and a pro se Motion to Clarify Sentence, respectively. The clerk of

courts forwarded both correspondences to Appellant’s counsel. On September

18, 2017, Attorney Kaharick filed a Motion to Withdraw as Counsel.           On

September 28, 2017, the trial court granted Attorney Kaharick’s Motion to

Withdraw as Counsel and appointed Timothy Burns, Esq. to represent

Appellant.

      On October 24, 2017, Appellant filed a counseled Post Conviction Relief

Act (“PCRA”) Petition in which he alleged ineffective assistance of trial counsel

and requested that the PCRA court reinstate his appeal rights nunc pro tunc.

On February 20, 2018, without objection from the Commonwealth, the PCRA

court granted Appellant’s PCRA Petition and reinstated Appellant’s right to

appeal nunc pro tunc.




                                       -2-
J-S68025-18



      On February 26, 2018, Appellant filed a Notice of Appeal. Both Appellant

and the trial court complied with Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      1. The trial court abused its discretion in imposing a harsh and
         excessive sentence in light of the evidence and testimony
         presented at [] Appellant’s trial.

      2. [] Appellant respectfully submits that his conviction of the
         following was against the weight and sufficiency of the
         evidence presented by the Commonwealth at trial: (Count 1)
         Possession with Intent to Deliver [35 P.S. § 780-113(a)(30)];
         (Count 2) Possession of a Controlled Substance [35 P.S. § 780-
         113(a)(16)]; and (Count 3) Criminal Use of a Communication
         Facility [18 Pa.C.S. § 7512].

Appellant’s Brief at 5 (some capitalization omitted).

      In his first issue, raises a challenge to the discretionary aspects of his

sentence.   Id.    In particular, Appellant argues that the sentencing court

abused its discretion in imposing a harsh and excessive sentence. Id. This

issue is waived.

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d 910,

912 (Pa. Super. 2000).      Prior to reaching the merits of a discretionary

sentencing issue, we must determine whether: (1) appellant has filed a timely

notice of appeal; (2) the issue was properly preserved at sentencing or in a

motion to reconsider and modify sentence; (3) appellant’s brief has a fatal

defect; and (4) there is a substantial question that the sentence is not

appropriate under the Sentencing Code.       Commonwealth v. Evans, 901



                                     -3-
J-S68025-18



A.2d 528, 533 (Pa. Super. 2006). Notably, challenges to the discretionary

aspects of a sentence are waived if they are not raised during sentencing or

in a post-sentence motion. Commonwealth v. Mann, 820 A.2d 788, 794

(Pa. Super. 2003); see also Pa.R.A.P. 302 (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”)

       Our review of the record reveals that Appellant’s trial counsel failed to

preserve any challenge to the discretionary aspects of Appellant’s sentence

during sentencing or in a post-sentence motion.           Accordingly, we are

constrained to find that this issue is waived.2

       In his second issue, Appellant challenges both the weight and sufficiency

of the evidence presented during trial. Appellant’s Brief at 5.

       Before we reach the merits of Appellant’s weight claim, we must

determine whether Appellant has preserved it for appellate review. A weight

of the evidence claim must be raised before the trial court pursuant to


____________________________________________


2 Our Supreme Court has held that where a PCRA court reinstates direct appeal
rights nunc pro tunc, a petitioner is not also automatically entitled to
reinstatement of his post-sentence rights nunc pro tunc. Commonwealth v.
Liston, 977 A.2d 1089, 1090 (Pa. 2009).             Rather, a petitioner must
successfully plead and prove in a PCRA Petition that he was deprived of the
right to file and litigate post-sentence motions as a result of ineffective
assistance of counsel in order for a PCRA Court to reinstate his post-sentence
rights nunc pro tunc. Id. at 1094 n.9; see also Commonwealth v. Fransen,
986 A.2d 154, 155 (Pa. Super. 2009) (holding PCRA petitioner who obtains
resinstatement of direct appeal rights is not entitled to reinstatement of post-
sentence rights nunc pro tunc if he did not request that relief with the PCRA
court). Instantly, Appellant did not request reinstatement of his post-
sentence rights nunc pro tunc in his PCRA Petition, and the PCRA court did not
grant such relief.

                                           -4-
J-S68025-18



Pa.R.Crim.P. 607(A). See also Pa.R.A.P. 302 (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”). A

defendant must preserve a weight claim “either in a post-sentence motion, by

a written motion      before sentencing, or       orally prior   to   sentencing.”

Commonwealth v. Thompson, 93 A.3d 478, 490 (Pa. Super. 2014) (citation

and quotation omitted); see also Pa.R.Crim.P. 607(A). “Failure to properly

preserve a weight claim will result in waiver of the claim, even if the trial court

addresses the issue in its opinion.” Thompson, supra at 490 (citation and

quotation omitted). This Court’s review of a challenge to the weight of the

evidence is limited to whether the trial court palpably abused its discretion in

ruling on the weight claim. Commonwealth v. Champney, 832 A.3d 403,

408 (Pa. 2003). A trial court cannot “rule” on a weight claim in its 1925(a)

Opinion, because by that time the trial court is “divested of jurisdiction to take

further action in the case.” Thompson, supra at 490-91; see also Pa.R.A.P.

1701(a) (stating that after an appeal is taken the trial court may no longer

proceed further in the matter).

      Instantly, our review of the record reveals that Appellant’s trial counsel

failed to preserve a challenge to the weight of the evidence in either a pre-

sentence or post-sentence motion.          Accordingly, despite the trial court

addressing the weight issue in its 1925(a) Opinion, we are constrained to find

this issue waived.

      Finally, Appellant avers that the evidence presented at trial was

insufficient to sustain his convictions.   Appellant’s Brief at 5.    Specifically,

                                       -5-
J-S68025-18



Appellant argues that the testimony of the C.I., the only eyewitness to the

transaction, was not credible. Id. at 18. Therefore, Appellant argues, the

Commonwealth did not sufficiently prove that Appellant took part in a drug

transaction warranting convictions for PWID and related offenses. Id. at 18-

19. We, likewise, find this issue to be waived.

      Pennsylvania Rule of Appellate Procedure 1925(b) provides, inter alia,

that, in a statement of matters complained of on appeal, an appellant “shall

concisely identify each ruling or error that the appellant intends to challenge

with sufficient detail to identify all pertinent issues for the judge[,]” and issues

that are not properly raised are deemed waived. Pa.R.A.P. 1925(b)(4). This

Court has repeatedly stated, “[i]n order to preserve a challenge to the

sufficiency of the evidence on appeal, an appellant's Rule 1925(b) statement

must state with specificity the element or elements upon which the appellant

alleges that the evidence was insufficient.” Commonwealth v. Garland, 63

A.3d 339, 344 (Pa. Super. 2013) (citation omitted).         Such specificity is of

particular importance in cases where an appellant is convicted of multiple

crimes and each crime contains numerous elements that the Commonwealth

must prove beyond a reasonable doubt. Id.

      A jury convicted Appellant of three separate crimes, each of which

contained numerous elements.        In his Rule 1925(b) Statement, Appellant

presented his challenge to the sufficiency of the evidence as follows:

      The Appellant’s conviction for one count each of Possession with
      Intent to Deliver a Controlled Substance, Possession of a

                                       -6-
J-S68025-18


       Controlled Substance, and Criminal Use of a Communication
       Facility was against the weight and sufficiency of the evidence
       presented by the Commonwealth at trial.

Appellant’s Rule 1925(b) Statement, filed 2/26/18, at ¶1. Appellant failed to

specify which elements of which crimes he is challenging for lack of sufficient

evidence.    While the trial court did address the topic of sufficiency in its

opinion, this Court has held that this is “of no moment to our analysis because

we apply Pa.R.A.P. 1925(b) in a predictable, uniform fashion, not in a selective

manner dependent on an appellee's argument or a trial court's choice to

address an unpreserved claim.”           Commonwealth v. Williams, 959 A.2d

1252, 1257 (Pa. Super. 2008) (citation omitted). Accordingly, we conclude

that Appellant has waived this issue.3

       In sum, we conclude that Appellant failed to preserve his challenges to

the weight and sufficiency of the evidence as well as the discretionary aspects

of his sentence. Accordingly, we affirm his Judgment of Sentence.

       Judgment of Sentence affirmed.




____________________________________________


3 Moreover, Appellant’s argument that the evidence was insufficient because
the testimony from the C.I was not credible is a challenge to the weight of the
evidence, a challenge that he failed to preserve in a pre-sentence or post-
sentence motion pursuant to Pa.R.Crim.P. 607(A).


                                           -7-
J-S68025-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2018




                          -8-